     Case 1:19-mj-00261-TCB Document 2 Filed 06/05/19 Page 1 of 5 PageID# 2




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 UNITED STATES OF AMERICA

        V.                                                   Case No. 1:19-MJ-261


 THOMAS ERIK SMITH                                           UNDER SEAL


                Defendant.



                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

        I, John M.Parodi, Special Agent(hereinafter"SA")with the Bureau of Alcohol, Tobacco,

 Firearms and Explosives (hereinafter "ATF"), Washington Field Division, Washington D.C.,

 being duly sworn, hereby depose and state as follows:

                          INTRODUCTION AND AGENT BACKGROUND

       1.       I have been an SA with ATF since December 2016. Prior to joining ATF,I served

as a Metropolitan Police Department ("MPD") Officer from 2005 to 2007, as a United States

Capitol Police Officer from 2007 to 2009, and as a Deportation Officer for Immigration and

Customs Enforcement from 2009 to 2016. I previously served in the United States Army National

Guard. I am also a graduate of the Uniform Police Training Program, the Criminal Investigator

Training Program, and the ATF Special Agent Basic Training Program.

       2.       I am currently assigned to the Washington Field Division's Falls Church Group II.

My assignments include investigating individuals who are involved in the illegal possession and

transfer offirearms, violent crimes involving firearms, and narcotics trafficking. During the course

of my career in law enforcement, I have participated in investigations of firearms trafficking,

firearms offenses set forth in Titles 18 and 26 of the United States Code, drug trafficking, and

organized crime. I have also conducted or participated in interviews, debriefs, surveillance
Case 1:19-mj-00261-TCB Document 2 Filed 06/05/19 Page 2 of 5 PageID# 3
Case 1:19-mj-00261-TCB Document 2 Filed 06/05/19 Page 3 of 5 PageID# 4
Case 1:19-mj-00261-TCB Document 2 Filed 06/05/19 Page 4 of 5 PageID# 5
Case 1:19-mj-00261-TCB Document 2 Filed 06/05/19 Page 5 of 5 PageID# 6
